          Case 2:20-cv-01039-GMN-NJK Document 34 Filed 12/11/20 Page 1 of 1




 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                           DISTRICT OF NEVADA
 6
 7   ROBYN COVINO,
                                                            Case No.: 2:20-cv-01039-GMN-NJK
 8             Plaintiff(s),
                                                                           Order
 9   v.
                                                                       [Docket No. 30]
10   SPIRIT AIRLINES, INC.,
11             Defendant(s).
12         Pending before the Court is Defendant’s motion to extend the discovery cutoff and
13 subsequent deadlines. Docket No. 30. To date, no response has been filed. For good cause
14 shown,1 the motion to extend is GRANTED and deadlines are RESET as follows:
15         •     Amend pleadings/ add parties: closed
16         •     Initial experts: closed
17         •     Rebuttal experts: closed
18         •     Discovery cutoff: March 11, 2021
19         •     Dispositive motions: April 21, 2021
20         •     Joint proposed pretrial order: May 21, 2021, or 30 days after resolution of dispositive
21               motions
22         IT IS SO ORDERED.
23         Dated: December 11, 2020
24                                                                ______________________________
                                                                  Nancy J. Koppe
25                                                                United States Magistrate Judge
26
           1
            To be clear, the Court does not find good cause based in particular on the pendency of
27 the motion for judgment on the pleadings. To the extent resolution of that motion and/or later
   amendment of the complaint warrants an extension of deadlines, a request may be filed at that time
28 and will be evaluated based on the showing made.

                                                       1
